          Case 2:21-cv-00101-wks Document 14 Filed 05/24/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


Ann DeMarle

               Plaintiff(s)

               v.                                         Civil Action No. 2:21–cv–101

Videk, Inc.

               Defendant(s)


                                           ORDER

       On or before June 3, 2021, Plaintiff and Defendant shall return executed their Magistrate

Judge Assignment Forms in accordance with Local Rule 73(c).

       Dated at Burlington, in the District of Vermont, this 24th day of May 2021.

                                                    /s/ Kevin J. Doyle             .
                                                    Kevin J. Doyle
                                                    United States Magistrate Judge
